ATTORNEY GENERAL OF TEXAS
                                        GREG       ABBOTT




                                              July 28,2011



The Honorable James M. Tirey                         Opinion No. GA-0865
Hale County Attorney
500 Broadway, Suite 340                              Re: Deadline for initiating a salary grievance
Plainview, Texas 79072                               proceeding by a county or precinct officer
                                                     (RQ-0922-GA)

Dear Mr. Tirey:

         You ask two questions about the salary grievance process for county and precinct officers.'
Your first question is whether two opinions of this office, GA-0051 (2003) and GA-0620 (2008),
correctly construed sections 152.013 and 152.016 of the Local Government Code. Request Letter
at 1, 2.

        Opinion GA-0620 noted that a commissioners court sets the amount of compensation for
county and precinct officers" 'at a regular meeting of the [commissioners1court during the regular
budget hearing and adoption proceedings. ", Tex. Att'y Gen. Op. No. GA-0620 (2008) at 3 (quoting
section 152.013(a) of the Local Government Code). Opinion GA-0051 advised that before "filing
the annual budget with the county clerk, the commissioners court shall give written notice to
each elected county and precinct officer of the officer's salary ... to be included in the budget. ",
Tex. Att'y Gen. Op. No. GA-0051 (2003) at 2 (quoting section 152.013(c) of the Local
Government Code). Both opinions noted that an officer "'who is aggrieved by the setting of the
officer's salary ... may request a hearing before the salary grievance committee before the approval
of the county's annual budget.'" Tex. Att'y Gen. Op. Nos. GA-0620 (2008) at 3, GA-0051 (2003)
at 2 (quoting section 152.016(a) of the Local Government Code).

         You are concerned that under "the construction adopted by ... GA-0051 and GA-0620, the
salary grievance process could become meaningless" because "[ wlhen the commissioners court
adopted the annual budget at the final budget hearing and did not include the proposed increase in
salary, the officer would have no recourse to the grievance process." Request Letter at 4. However,
GA-0051 and GA-0620 both opined that under section 152.013(c) ofthe Local Government Code,
the "commissioners court must notify elected officers of proposed salaries and expenses after having


        ISee Letter from Honorable James M. Tirey, Hale County Attorney, to Honorable Greg Abbott, Attorney
General of Texas at I (Sept. 29, 2010), https://www.oag.state.tx.us/opinlindex_rq.shtml ("Request Letter").
The Honorable James M. Tirey - Page 2                   (GA-0865)




received the proposed bndget from the county judge, but sufficiently before the court's approval so
that an aggrieved officer cim receive a determination from the salary grievance committee." Tex.
Att'y Gen. Op. No. GA-0620 (2008) at 3 (quoting Tex. Att'y Gen. Op. No. GA-0051 (2003) at 4).
Opinion GA-0620 also noted that the "commissioners court's duty to notify the officer continues
until [it] has filed the final budget with the county clerk" and "the recommendations of the grievance
committee must be presented to the commissioners court before the court files its final budget with
the county clerk." ld. at 3, 4. Thus, GA-0051 and GA-0620 construed section 152.013 in a way that
would require a commissioners court to give an officer the opportunity to request a grievance
committee hearing. 2

        You are concerned that this construction "would appear to bind the commissioners court to
the salaries ... included in the proposed budget" and that this "disregards the discretion of the
commissioners court in setting a county budget." Request Letter at 3, 4. However, "although a
commissioners court may exercise broad discretion ... , the legal basis for any action [it takes] must
be grounded ultimately in the constitution or statutes." Guynes v. Galveston Cnty, 861 S.W.2d 861,
863 (Tex. 1993) (citation omitted). Accordingly, GA-0051 and GA-0620 advised that sections
152.013 and 152.016 require a. commissioners court to notify county and precinct officers of the
amount at which the court chooses to set the officers' salaries before the court approves them. See
Tex. Att'y Gen. Op. Nos. GA-0620 (2008) at 4, GA-0051 (2003) at 4. Thus, both opinions noted
that a commissioners court has .authority to set county and precinct officers' salaries but opined that
a commissioners court must exercise its discretion consistently with state law. See generally Tex.
Att'y Gen. Op. Nos. GA-0620 (2008), GA-0051 (2003). This construction is faithful to the plain
language of the statutory text and logical. See Guynes, 861 S.W.2d at 863. (holding that the legal
basis for a commissioners court's act must ultimately be grounded in the constitution or statutes).
Consequently, it is correct. See City of Rockwall v. Hughes, 246 S.W.3d 621, 625-26, 629 (Tex.
2008) (holding that courts ascertain and give effect to legislative intent by construing statutory
language according to its plain meaning unless it would lead to absurd results).3

       You also ask which event in the Hale County budget process "constitutes notice to determine
the deadline for filing a request for a hearing with the salary grievance committee[.]" Request Letter
at 4. You write that on August 9,2010, the commissioners court filed a proposed budget with the


          2GA-0051 modified opinions DM-405 and JC-0471 to the extent that they construed section 152.013 to require
a commissioners court to notify elected officers of their salaries "'after the commissioners court has adopted the budget,
but before filing it with the county clerk.'" Tex. Att'y Gen. Op. No. GA-0051 (2003) at 4 (citing Tex. Att'y Gen. Op.
No. DM-405 (1996) at 4 and Tex. Att'y Gen. Op. No. JC-0471 (2002) at 1-2). GA-0051 noted that section 152.016(a)
did not, at the time DM-405 was issued, "require an aggrieved officer to request a hearing 'before the approval of the
county's annual budget. ", Id. (quoting section § 152.016(a) of the Local Government Code).

         'You write that "Opinions Nos. GA-0051 and GA-0620 do not seem to take [the practical reality of the county
budgeting process into account] in arriving at their conclusions." RequestLetter at3. The constitution expressly requires
the Attorney General to provide legal rather than practical advice to authorized opinion requestors, but the following
suggestion in GA-0620 appears to be useful and sensible: "[W]e recommend commencing the [budget and salary-setting
processes] as early as possible in order to comply with the intricacies ofthe two schemes." Tex. Att'y Gen. Op. No. GA-
0620 (2008) at 5. See also TEx. CONST. art. IV, § 22 (listing the Attorney General's duties).
The Honorable James M. Tirey - Page 3                 (GA-0865)




county clerk, and the. county auditor sent a memo to all elected officers stating that their salaries
would remain the same as they were under the then-current budget. Id. at I. You state that "[nlo
further written notice regarding proposed salaries was given to officers or department heads after the
August 9, 20 I 0, memorandum." Request Letter at 2 n.3. GA-0620 opined that '" [tlhe written notice
provided to the elected officers marks the beginning of the grievance process .... '" Tex. Att'y Gen.
Op. No. GA-0620 (2008) at 3 (quoting Tex. Att'y Gen. Op. No. GA-0051 (2003) at 2). Therefore,
according to your description of events and under previous opinions of this office, the grievance
process appears to have begun when officers received the August 9 notice. 4




        4We do not determine whether that notice or another event may constitute sufficient legal notice under section
152.016. See Request Letter at 1 (asking your question "[ulnder the facts presented"). Consequently, we do not opine
on whether a particular request for a salary grievance hearing is timely.
The Honorable James M. Tirey - Page 4         (GA-0865)




                                       SUMMARY

                      Attorney General Opinions GA-0051 and GA-0620 correctly
               construed sections 152.013 and 152.016 of the Local Government
               Code.

                       An elected county or precinct officer aggrieved by the setting
               of the officer's salary may request a hearing before the salary
               grievance committee if, among other things, the request is delivered
               to the grievance committee chair within five days after the day the
               officer receives notice of the salary.

                                              Very truly yours,




                                              Attorney General of Texas


DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Jason Boatright
Assistant Attorney General, Opinion Committee